DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guiding hole extending through and entirely surrounded by the guiding column” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “each guiding column having a respective central guiding hole extending through and entirely surrounded by the guiding column” however neither applicant’s specification nor figures appear to describe or demonstrate this limitation. More specifically, the language “extending through” and “entirely surrounded” does not appear at all in applicant’s specification. Applicant’s figures appear to demonstrate the opposite of what is now claimed in that the guiding hole, element 13, does not extend “through” the guiding column, element 12, as element 13 is stopped by an end wall which includes a smaller aperture, element 14. Further, the guiding hole, element 13, is also partially in the main body, element 11, and is therefore not “entirely surrounded by the guiding column” as claimed. The smaller aperture, element 14, would also appear to preclude the notion of the guiding hole being “entirely surrounded by the guiding column” as claimed.
Claims 2-7 are also rejected under 35 USC 112(a) due to being dependent upon claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each guiding column having a respective central guiding hole extending through and entirely surrounded by the guiding column” however as applicant’s specification provides no basis for the language “extending through” or “entirely surrounded” it is unclear what is meant by these limitations. More specifically, as the guiding hole does not appear to be demonstrated as “extending through” the guiding column, it is unclear as to what is meant by the term “through” in this situation. Applicant has provided no definition for the term and as such a generally accepted definition would be applied but as stated above the generally accepted definition of moving in one side and out of another would appear to contradict what is demonstrated in applicant’s disclosure. Similarly, the language “entirely surrounded by” is also contradictory to what is demonstrated in applicant’s disclosure as a portion of the guiding hole is located in the main body and is therefore not surrounded by the guiding column and further there’s a smaller aperture located opposite to the main body that would also preclude the notion of the guiding hole being “entirely surrounded” by the guiding column. As applicant has provided no further definition for this language it is entirely unclear as to what is supposed to be meant by it. Thus, one having ordinary skill in the art cannot determine the metes and bounds of the claim as presented. The claim shall be examined as best understood.
Claim 1 also recites “and at least one distributing aperture at a front end connected of the guiding hole” (emphasis added) which is generally confusing as it is unclear what is meant by the phrase “connected of” as presented. The language is grammatically incorrect but also renders the claim indefinite as the metes and bounds cannot be determined. The claim shall be examined as best understood.
Claims 2-7 are also rejected under 35 USC 112(b) due to being dependent upon claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Loizeaux et al. (US Pat No 5,742,953).
Re claim 1, Loizeaux et al. show a water sprayer head (Fig. 2, 10) comprising a guiding base (14) and a positioning cover (16); wherein:
the guiding base (14) has a main body with a plurality of guiding columns (28), each guiding column having a respective central guiding hole (Fig. 5, hole extending through 28) extending through and entirely surrounded by the guiding column (28), and at least one distributing aperture (end aperture of 28) at a front end connected of the guiding hole, a diameter of the distributing aperture being smaller than a diameter of the guiding hole (Fig. 5, diameter of entrance portion of hole is larger than diameter at opposite end of 28); and 
the positioning cover (16) has a front end portion (Fig. 7, at 31) and a rear end portion (at 56), the rear end portion has a plurality of sleeve holes (through 30) corresponding to the number and positions of the guiding columns (28), each sleeve hole has at least one aperture (31) passing through the front end portion.
Loizeaux et al. does not explicitly show each sleeve hole having at least one aperture having a diameter smaller than the diameter of the respective distributing aperture. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a smaller diameter for the sleeve hole apertures since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality was apparent for the claimed recitation.
Re claim 2, Loizeaux et al. show the main body of the guiding base is a round disk (Fig. 5, 14).
Re claim 3, Loizeaux et al. show the rear end portion (Fig. 7, at 56) of the positioning cover (16) is provided with a groove (58) configured to accept the main body of the guiding base (14).
Re claim 4, Loizeaux et al. show a periphery of the positioning cover (Fig. 1, 16) has a flange (185/187) for securing on to water equipment.
Re claim 5, Loizeaux et al. show the water equipment (Fig. 1, 100) is a gardening sprayer (the apparatus is fully capable of being used to spray a garden).
Re claim 6, Loizeaux et al. show the water equipment (Fig. 1, 100) is a spray gun.
Re claim 7, Loizeaux et al. show the water equipment (Fig. 1, 100) is a ground sprinkler (the apparatus is fully capable of being used to sprinkle the ground).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752